Citation Nr: 0627503	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  03-26 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for arteriosclerotic 
coronary artery disease, to include as secondary to service-
connected diabetes mellitus


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to May 
1970.  Thereafter, he served with the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and April 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The veteran testified before the 
undersigned at a travel Board hearing in November 2005.  The 
transcript is associated with the claims folder.

The issue of service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no evidence of hypertension in service, or 
within one year after service, and no competent medical 
evidence linking the veteran's hypertension with his period 
of service or a service-connected disability.

3.  There is no evidence of arteriosclerotic coronary artery 
disease in service, or within one year after service, and no 
competent medical evidence linking the veteran's heart 
disorder with his period of service or a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  Service connection for arteriosclerotic coronary artery 
disease is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that 
hypertension and arteriosclerotic coronary artery disease are 
related to his service in the United States Army from January 
1963 to May 1970.  Specifically, the veteran claims that 
these conditions are a result of his service-connected 
diabetes mellitus.     

Veterans Claims Assistance Act of 2000

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to the 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004).

The Board finds that VA satisfied its duty to notify by means 
of a letter sent to the veteran in December 2003 regarding 
the heart issue, prior to the initial adjudication of his 
heart claim in April 2004.  An October 2003 letter regarding 
the hypertension issue was sent after the initial 
adjudication of the hypertension issue in December 2002.  
These letters informed the veteran of what evidence was 
required to substantiate his claims for service connection 
and of his and VA's respective duties for obtaining evidence.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, although the October 2003 
VCAA notice letter regarding the hypertension issue was sent 
after the initial adjudication of the issue in December 2002, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error, and the 
appellant was not prejudiced thereby.  The content of the 
notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Moreover, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Additionally, the actions taken by VA have 
essentially cured the error in the timing of notice.  In that 
regard, following the October 2003 VCAA notice, the 
hypertension issue was readjudicated on six occasions, as 
reflected by the six separate Supplemental Statements of the 
Case (SSOC) furnished on this issue in November 2003, 
December 2003, May 2004, July 2004, November 2004, and June 
2005, which each explained the reasons that his claim 
continued to be denied.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  Should the Board remand this case to attempt and 
remedy the timing of the VCAA notice, the result would be 
nothing more than the issuance of yet another SSOC.  For 
these reasons, the Board finds that a remand of this issue to 
attempt to cure this minor procedural defect would serve no 
useful purpose.
  
It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] 
possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that he has been notified of the need to provide such 
evidence, for the following reasons.  The October 2003 and 
December 2003 letters informed the veteran that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to the RO.  
Specifically, the October 2003 letter requested that the 
veteran inform the RO "[i]f there is any other evidence or 
information that you think will support your claim."  Also, 
the December 2003 letter stated "we need additional 
information and evidence."        

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
With regard to the issues on appeal, the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate his claims for service connection, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

In short, the Board finds that the duty to notify the veteran 
as to the evidence needed to substantiate his claims was 
satisfied, and the Board must now examine whether the duty to 
assist was satisfied.  For claims for service connection, the 
duty to assist includes obtaining relevant records.  
38 C.F.R. § 3.159(c).  In the present case, the claims folder 
contains all available service medical records, private 
medical records, and VA examination reports.  The veteran has 
not identified any other outstanding evidence to be obtained, 
and the record does not reflect any outstanding evidence.  

The Board notes that the RO has not had a chance to review 
several VA outpatient psychiatric records dated from October 
2004 to December 2005.  The Board also notes that a waiver of 
RO review has not been received in conjunction with any of 
this new psychiatric evidence.  Ordinarily, the Board may not 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  See Disabled American Veterans et. al. v. Secretary 
of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003); 38 
C.F.R. § 20.1304(c) (2005).  However, because these records 
do not pertain to the veteran's claims regarding hypertension 
and arteriosclerotic coronary artery disease, a remand for 
these issues is unnecessary.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA, see 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2005), and the 
Board will proceed with an analysis of this appeal.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2005).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310 (2005).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, including hypertension, may be presumed to have 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more 
that one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

	1.  Hypertension

The veteran does not claim (and the record does not show) 
that hypertension was present or is otherwise related to 
service.  Instead, the veteran contends that service 
connection for hypertension is warranted on a secondary basis 
as secondary to his service-connected diabetes mellitus.  

Hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90 mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm..  38 C.F.R. § 4.104 Note(1) to 
Diagnostic Code 7101 (2005).  At no time during service did 
the veteran have a diastolic blood pressure of 90 mm. or 
greater or a systolic blood pressure of 160 mm. or greater.

The veteran's service medical records are negative for a 
diagnosis or treatment of hypertension.  The veteran's 
entrance examination report in October 1962 shows a blood 
pressure reading of 132/56.  At re-enlistment in March 1964, 
the veteran's blood pressure was reportedly 126/80.  At 
separation in May 1970 the veteran's blood pressure was 
130/78.  Also, in the veteran's "Report of Medical History" 
at separation, the veteran denied "high or low blood 
pressure."  Hypertension was not diagnosed during service or 
within the first post service year.    

As above, the veteran was discharged from active duty in May 
1970.  National Guard records show the following blood 
pressure readings after active duty:  115/80 - September 
1982; 118/80 - June 1989; and, 118/80 - July 1989.  The first 
showing of hypertension in the record is dated approximately 
30 years after the veteran's discharge from active duty.  
July 2001 and June 2002 private treatment reports show 
treatment for border-line hypertension.  Also, an August 2002 
VA examination showed a diagnosis of hypertension.    

The veteran was afforded a subsequent VA examination in 
October 2003.  The examiner was specifically asked to specify 
whether the veteran's hypertension was due to his service-
connected diabetes mellitus.  During the examination the 
examiner elicited a history from the veteran of his diabetes 
mellitus and hypertension.  The veteran reported that he 
developed diabetes mellitus in 2000.  He also reported that 
he first developed hypertension six to eight months before 
this examination.  The examiner opined that because the 
veteran's diagnosis of hypertension occurred so soon after 
the development of diabetes, it is unlikely that the 
veteran's hypertension is due to his diabetes.  There is no 
other medical opinion regarding the veteran's hypertension of 
record.      

In sum, the Board finds that there is no competent evidence 
in the record showing that hypertension was either present in 
service or is otherwise related to the veteran's military 
service.  There is no evidence of hypertension in service, 
only slightly elevated blood pressure readings.  Also, there 
is no diagnosis of hypertension within one year from service.  
The first diagnosis of hypertension appears to have occurred 
approximately 30 years after service.  Finally, the October 
2003 VA examiner opined that the veteran's hypertension is 
not related to his diabetes mellitus.  While the veteran 
alleges that his current hypertension is related to his 
service-connected diabetes, as a layperson with no medical 
expertise he is not competent to offer an opinion as to the 
etiology of his hypertension or high blood pressure.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at  494.  
Therefore, the Board finds the October 2003 VA examiner's 
opinion is more probative than the veteran's contentions, and 
the preponderance of the evidence is against the claim for 
entitlement to service connection for hypertension.

	2.  Arteriosclerotic Coronary Artery Disease

The veteran does not claim (and the record does not show) 
that a heart disorder was present or is otherwise related to 
service.  Instead, the veteran contends that service 
connection for arteriosclerotic coronary artery disease is 
warranted on a secondary basis as secondary to his service-
connected diabetes mellitus.

The veteran's service medical records are negative for a 
diagnosis or treatment of arteriosclerotic coronary artery 
disease.  The veteran's October 1962 entrance examination, 
March 1964 re-enlistment examination, and May 1970 separation 
examination all show a normal heart.  Also, at the time of 
his discharge the veteran denied "high or low blood 
pressure" and "palpitation or pounding hearing" in his 
"Report of Medical History."  Subsequently, in July 1989, 
as part of his physical requirements with the National Guard, 
the veteran underwent a Cardiovascular Risk Screening 
Program.  Based on this examination, the veteran was assigned 
a risk index of 3.38% and was cleared for the Army's Physical 
Fitness Training and Testing Program.  

In 1992 the veteran suffered a myocardial infarction.  Since 
that time he has had three angioplasties and two stents 
implanted.  The veteran was afforded a VA examination in 
October 2003.  The examiner was specifically asked to specify 
whether the veteran's arteriosclerotic coronary artery 
disease was due to his service-connected diabetes mellitus.  
During the examination the examiner elicited a history from 
the veteran of his diabetes mellitus and arteriosclerotic 
coronary artery disease.  The veteran reported that he 
developed diabetes mellitus in 2000.  He also reported a 
history of myocardial infarction in 1992.  The examiner 
opined that because the veteran's heart disorder preceded the 
development of diabetes,  it was unlikely that the veteran's 
arteriosclerotic coronary artery disease is due to his 
diabetes.  There is no other medical opinion regarding the 
veteran's arteriosclerotic coronary artery disease of record.      

The veteran contends that after his myocardial infarction in 
1992 he instituted several life style changes to ensure that 
he would not have any future heart problems.  He modified his 
eating habits, stopped drinking, and stopped smoking.  
According to the veteran, these lifestyle modifications 
resulted in a reduction in his heart medication to an aspirin 
a day and 40 mg Zocor for cholesterol.  The veteran also 
contends that his service-connected diabetes resulted in 
hypertension, and that his hypertension has, in turn, 
aggravated his current heart disorder.  

Despite the veteran's contentions, the Board finds that there 
is no competent evidence in the record showing that a heart 
disorder was either present in service or is otherwise 
related to the veteran's military service.  In fact, in July 
1989 the veteran passed the Cardiovascular Risk Screening 
Program.  Furthermore, there is no diagnosis of 
arteriosclerotic coronary artery disease within one year from 
service.  Finally, the October 2003 VA examiner opined that 
the veteran's arteriosclerotic coronary artery disease is not 
related to his diabetes mellitus because the record shows 
that a heart disorder preceded the development of diabetes.  
That same examiner also opined that the veteran's 
hypertension was not related to his diabetes mellitus.  While 
the veteran alleges that his current arteriosclerotic 
coronary artery disease is related to his service-connected 
diabetes, as a layperson with no medical expertise he is not 
competent to offer an opinion as to the etiology of his 
current heart disorder.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at  494.  Therefore, the Board finds 
the October 2003 VA examiner's opinion more probative that 
the veteran's contentions, and concludes that the 
preponderance of the evidence is against the claim for 
entitlement to service connection for arteriosclerotic 
coronary artery disease.


ORDER

Service connection for hypertension is denied.

Service connection for arteriosclerotic coronary artery 
disease is denied.


REMAND

The veteran maintains that he currently has PTSD as a direct 
result of his service in the United States Army from January 
1963 to May 1970.  The veteran has claimed a variety of 
stressors:  1) that he worked in the Pentagon early during 
his active duty and was responsible for recording the names 
of all the soldiers killed in action; 2) that he was 
traumatized by news that a service buddy was severely injured 
in a jeep accident in October 1968; 3) that he shot at a 
young "kid;" and, 4) that he was traumatized by the news 
that another soldier who took his place in a jeep ride was 
hit in the chest by a rocket in August/September 1969.  
Additionally, he commented on a few occasions that he served 
in combat while in Vietnam from September 1968 to September 
1969.  Upon further review of the record, the Board finds 
that additional development is needed in this appeal.

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002 & Supp. 2005), provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA.  See 38 
U.S.C.A. § 5103A.

This assistance specifically includes obtaining all relevant 
records pertaining to the claimant's active military, naval, 
or air service that are held or maintained by a governmental 
entity if the claimant has furnished VA with information 
sufficient to locate them.  38 U.S.C.A. § 5103A(c)(1).  The 
veteran claims that his military service included supporting 
combat troops in Vietnam from 1968 to 1969.  He claims that 
he experienced rocket and mortar attacks 2 to 3 times per 
week, sniper fire, returning fire, sappers attempting to 
penetrate the compound, and going up a communications tower 
at night (a location that oftentimes drew sniper fire).  
While the veteran's service personnel records do not contain 
any definite indicia of combat experience, these records do 
show that the veteran was awarded the Army Commendation Medal 
(ARCOM), which may indicate combat exposure.  These records 
also indicate that the veteran completed basic combat 
training, was in Vietnam from September 1968 through 
September 1969, and participated in the Vietnam Counter-
offensive Phases IV, V, and VI and the TET 69 
Counteroffensive.  

The veteran's service personnel records (DA Form 20) show 
that he served as a "Comm Cen Supv" with the 
"CoB4436thSigBnUSARPAC" from September 1968 to April 1969 
and as a "Plt Sgt" with the same unit from April 1969 to 
September 1969.  The RO, as part of its duty to assist, 
should undertake efforts to obtain additional information 
that may corroborate the veteran's assertion that he served 
in combat.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Specifically, the RO should review the 
veteran's unit records for confirmation that his unit was 
involved in combat or combat support operations.

The VCAA also provides that VA shall obtain a medical 
examination or opinion where such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  Under the 
VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  Id.  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).

The veteran was last afforded a VA psychiatric examination in 
August 2002.  That examiner diagnosed the veteran with major 
depressive disorder and noted that there was no indication of 
PTSD.  Since this examination, the veteran has been noted to 
have a diagnosis of PTSD in several VA outpatient treatment 
records.  Most recently, in correspondence dated in December 
2005, a VA doctor reiterated the veteran's claimed PTSD 
diagnosis and related this diagnosis to the veteran's alleged 
combat experience.  Another VA examination is necessary to 
clarify whether the veteran truly does carry a diagnosis of 
PTSD and, if so, whether his PTSD is related to the veteran's 
alleged combat experience.  

Finally, the Board notes that the RO has not had a chance to 
review several VA outpatient psychiatric records dated from 
October 2004 to December 2005.  The Board also notes that a 
waiver of RO review has not been received in conjunction with 
any of this new psychiatric evidence.  Accordingly, the PTSD 
issue must be remanded to the RO so that the RO may consider 
the claim in light of the evidence received subsequent to the 
June 2005 SSOC.  See generally See Disabled American Veterans 
et. al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003) (the Board may not consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver); 38 C.F.R. 
§ 20.1304(c).

In light of the foregoing, this case must be remanded for 
further development, as outlined above.  The Board regrets 
the additional delay in this appeal by issuing this remand, 
but this process is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

1.	The RO should undertake efforts to 
verify the veteran's alleged combat 
experience.  In particular, they should 
verify whether or not the veteran's 
unit, CoB4436thSigBnUSARPAC, as 
described on his DA Form 20, was 
involved in combat or combat support 
from September 1968 through September 
1969.  All documents regarding this 
request must be permanently associated 
with the claims folder.  If the records 
are unobtainable, this should be noted 
in writing and associated with the 
claims folder.

2.	After completing the above development, 
the RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination for mental disorders to 
determine whether he has a current 
diagnosis of  PTSD.  The claims folder 
must be made available to the examiner 
for review.  The examiner should 
identify all psychiatric impairment 
that is present and describe the nature 
of any that has been identified.  The 
examiner's attention is specifically 
directed to the August 2002 VA 
psychological examination report and 
the most recent VA outpatient treatment 
reports dated from October 2004 through 
December 2005.  

If the AOJ was able to confirm the 
veteran's claimed combat service, the 
examiner should be notified that a PTSD 
diagnosis should be based on 
consideration of this combat service 
only.  The examiner's opinion should 
adequately summarize the relevant 
history and clinical findings, and 
provide explanations as to all medical 
conclusions rendered.  

3.	After completing any additional 
necessary development, the RO should 
readjudicate the appeal.  If the claim 
is still denied the RO must furnish the 
veteran and his representative with a 
Supplemental Statement of the Case 
(SSOC) and allow the veteran an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


